Petition for rehearing denied April 9, 1946                        ON PETITION FOR REHEARING                             (167 P.2d 698)
Respondent has petitioned for a rehearing of this case, on the ground that our opinion left undetermined the question of the validity of the additional fees required of importers of used motor vehicles under the statute (chapter 469, Oregon Laws 1937).
Because of lack of a sufficient statement of facts, we declined to pass upon the reasonableness of the required additional fees. In effect, however, we did pass upon their validity. The peremptory writ of mandamus, from which the appeal was prosecuted, commanded the defendant to register relator's imported used motor vehicle and to issue a certificate of title therefor to him, without requiring him to file a bond or to pay additional fees. Our decision affirmed the lower court in toto.
We omitted to state, however, which we now do, that, in our opinion, the provisions of the act which impose additional fees on importers are inseparable from those requiring them to file bonds. Such provisions, therefore, must fall together. A discussion of the reasonableness of the fees is unnecessary.
The petition for rehearing is denied. *Page 363